Title: From George Washington to Henry Lee, 20 January 1793
From: Washington, George
To: Lee, Henry



Dear Sir,
Philadelphia Jany 20th 1793.

I have been favored with your letter of the 6th instant, congratulatory on my re-election to the Chair of Government. A mind must be insensible indeed, not to be gratefully impressed by so distinguished, & honorable a testimony of public approbation & confidence: and, as I suffered my name to be contemplated on this occasion, it is more than probable that I should, for a moment, have experienced chagreen if my re-election had not been by a pretty respectable vote. But to say I feel pleasure from the prospect of commencing another tour of duty, would be a departure from truth; for however it might savour of affectation in the opinion of the world (who by the bye can only guess at my sentimts as it never has been troubled with them) my particular, & confidential friends well know, that it was after a long and painful conflict in my own breast, that I was withheld (by considerations which are not necessary to mention) from requesting, in time, that no votes might be thrown away upon me; it being my fixed determination to return to the walks of private life, at the end of my term. I am sorry to be informed by your letter, that death has snatched from us my old acquaintance &

friend Colo. Bassett. The manner of it, adds to the regret. We shall all follow; some sooner & some later; & from accounts, my poor Nephew is likely to be amongst the first.
Mrs Washington joins me in wishing you the return of many new & happy years. With very great esteem & Regard I am—always Your Affecte Servt

Go: Washington

